Citation Nr: 9914242	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to 
include the cervical spine and degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to June 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
with herniated nucleus pulposus L2-L3, post operative fusion, 
and for a cervical spine condition.

Initially, the Board notes some discrepancy as to whether the 
veteran continues to be represented by Disabled American 
Veterans (DAV).  Review of the claims file finds a Power of 
Attorney designating DAV as the veteran's service 
organization (dated and signed by the veteran in August 
1996).  Also, after the veteran's appeal was certified to the 
Board, DAV submitted an Informal Hearing Presentation (dated 
May 7, 1999).  However, the Board notes correspondence from 
the veteran to the RO (dated in February 1999), in which the 
veteran stated that he was no longer associated with DAV.  
The veteran's correspondence made it clear that he wished to 
have the Board consider his appeal without further delay.  
However, it is not clear whether he meant to cancel his 
previous designation of a representative.  As such, the 
record is unclear as to the veteran's intentions.  
Accordingly, this matter is referred to the RO for 
clarification.


FINDING OF FACT

Medical evidence of a nexus between the veteran's service and 
any current back disorder, including the cervical spine and 
degenerative disc disease of the lumbar spine, has not been 
presented



CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder, to include the cervical spine and degenerative disc 
disease of the lumbar spine, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The evidence of record pertinent to the veteran's claim of 
service connection consists of the veteran's service medical 
records, private medical records (dated from November 1985 to 
August 1987), two VA examinations (conducted in November 1990 
and in December 1992, for unrelated claims), VA outpatient 
treatment records (dated from June 1989 to July 1998), 
testimony from the veteran's RO hearing (conducted in May 
1997), and lay statements from members of the veteran's 
family.

The veteran's service medical records indicate that the 
veteran was found qualified for service in airborne, upon 
enlistment examination in May 1953.  The records are negative 
for any complaints, treatment, or diagnoses of a back 
disorder.  The veteran's separation examination (conducted in 
April 1956) is also negative for any reported or observed 
pertinent abnormalities or disorders, including leg cramps.

The veteran's private medical records document an October 
1985 industrial accident, which involved the veteran's back 
and right elbow.  The veteran had been tightening a strap 
across his loaded truck, when a fastener broke, and he was 
knocked backwards to the ground.  It was noted that as a 
result of this accident, the veteran experienced persistent 
low back pain and right lateral epicondylitis.  Subsequently, 
the veteran underwent a discectomy and fusion, in June 1986.  
Correspondence to the insurance company (dated in June 1986) 
noted that there was no permanent disability to the lower 
dorsal and lumbar spines and that there had been no 
aggravation of the veteran's pre-existing degenerative 
changes of the lumbar spine.  Follow-up entries indicate that 
the veteran was clinically doing well with his back.  The 
records are silent as to any reference to the veteran's 
service and events therein.

The November 1990 VA examination reflects the veteran's 
reports of having injured his left leg in a parachute jump 
while in service.  It also reflects the veteran's industrial 
accident in 1985 and his subsequent surgery in 1986.  At that 
time, the veteran complained of constant pain in the low back 
area.  An x-ray study of the veteran's lumbosacral spine 
showed a status post L2-3 anterior fusion, which appeared 
solid except for a small segment posteriorly.  There was also 
mild levoscoliosis with apex at L2-3 and thinning at the L5 
disc space posteriorly.  The pertinent diagnosis was 
residuals, history of fusion in the lumbar spine.

The December 1992 VA examination reflects the veteran's 
reports of having injured his left leg and his back in a 
parachute landing in service.  It also reflects the veteran's 
industrial accident in 1985, in which he injured his back, 
and his subsequent surgery in 1986.  Upon orthopedic 
examination, the pertinent diagnosis was degenerative disc 
disease and probable herniated nucleus pulposus at the L2-L3 
level, treated by discectomy and anterior antibody fusion in 
June 1986.  It was noted by the examiner that the veteran had 
less lower extremity pain and less back pain, although he 
still had a moderate degree of chronic pain in the lumbar 
spine.  It was also noted that there was x-ray evidence of 
degenerative disc disease at the L5-S1 level.  Upon 
neurological examination, the recorded impression was low 
back pain, likely secondary to degenerative joint disease and 
old L2 fracture, with no evidence of radiculopathy or 
myelopathy.

The veteran's VA outpatient treatment records, in pertinent 
part, document the veteran's complaints as to cervical pain 
and pain around the lumbar spine.  The records also reflect 
the veteran's discectomy and fusion in 1986 and a subsequent 
cervical fusion in 1994.  There is no reference to or 
discussion of the veteran's service.

At his RO hearing, the veteran testified that he had been 
assigned to the 11th Airborne and that he had been a 
paratrooper.  (Transcript (T.) at 2).  He also testified that 
he had made one jump a month while in service, in order to 
collect an extra fifty dollars.  Id.  The veteran stated that 
he had had quite a few hard landings.  (T. at 3).  When asked 
if he had ever complained of any problems while assigned to 
airborne, the veteran responded that he had gone to sick call 
many times.  (T. at 3).  When asked if he thought that being 
a paratrooper, with the jolting of the spine on hard 
landings, had caused his cervical condition, the veteran 
agreed.  (T. at 4).  The veteran also testified that he had 
not been in any major accidents.  Id.  He also stated that he 
had complained of cramps in his leg while in service but was 
told on discharge that nothing could be done.  (T. at 5).  
With respect to his sick call visits, the veteran stated that 
he went because of his leg cramps but that he never related 
his back to his legs.  The veteran and his spouse also 
reported that the doctor who treated the veteran after his 
work accident never attributed the veteran's back problem to 
that accident, as the doctor believed that the only injury 
was to the veteran's elbow.  (T. at 6).  Further, the 
veteran's spouse testified that she was the one who 
originally told the veteran that his back was related to his 
service.  (T. at 6-7).  The veteran testified that he had 
begun having neck problems in 1985 or 1986.  (T. at 7).  The 
veteran's spouse then added that his neck problems started 
even before that.  Id.

The lay statements from the veteran's brother and sister 
reiterate the veteran's reports of having come home from 
service complaining of pain in his legs and back.

III.  Analysis

The Board recognizes the veteran's assertions that he is 
entitled to service connection for disorders of both his 
lumbar and cervical spine.  The Board also acknowledges the 
veteran's statements and the additional lay statements from 
his family as to the veteran's back pain after separation 
from service.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, the 
veteran's claim must be denied, as it is not well grounded.  
There is no clinical evidence of record linking the veteran's 
current back disorder to his service.  See Caluza v. Brown, 
supra.

Here, upon review of the veteran's claims file and the 
evidence contained therein, the Board finds competent medical 
evidence of a current disability involving both the veteran's 
lumbar spine and his cervical spine.  Additionally, while the 
veteran's service medical records do not document any 
complaints, treatment, or diagnosis of any kind of back 
disorder while the veteran was in service, the Board finds 
the veteran's assertions as to his duties as a paratrooper 
and his many hard landings to be credible.  However, as just 
stated, the Board does not find any competent clinical 
evidence of a nexus, or link, between the veteran's current 
back disorder and events in service.  Such evidence is 
necessary for a well grounded claim of entitlement to service 
connection.  See Caluza v. Brown, supra.

In this respect, the Board stresses that none of the clinical 
evidence currently of record offers any discussion of or 
opinion as to whether the veteran's current back disorder is 
related to his duties as a paratrooper while in service.  
Indeed, the clinical evidence currently of record is 
absolutely silent as to the veteran's service medical 
history, either as reported by the veteran or documented in 
his service medical records.  Also, as to the veteran's back 
disorder, the record indicates that the veteran injured his 
back in an industrial accident in 1985.  In this regard, a 
review of the clinical evidence of record first documents the 
veteran's complaints as to his back during this period.  
Further, as to the veteran's assertions as to causation, 
reiterated by his brother and sister in their lay statements 
and by the veteran's spouse at his RO hearing, the Board 
points out that nothing in the record indicates that any of 
them possesses the medical expertise necessary to render such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions as to causation and subsequent 
diagnoses are inadequate.  Id.  Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, supra.  In 
effect, though, the only evidence of record relating the 
veteran's current back disorder to service is lay assertions.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current back disorder and events 
in service, the veteran has not submitted a well grounded 
claim of entitlement to service connection for a back 
disorder, to include the cervical spine and degenerative disc 
disease of the lumbar spine.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the October 1996 
rating decision, in the February 1997 statement of the case, 
and in the May 1997 supplemental statement of the case, as he 
was informed of the evidentiary requirements of a well 
grounded claim and told that medical evidence as to a 
relationship between the veteran's back disorder and his 
service was necessary.  Moreover, notwithstanding the 
veteran's testimony at his RO hearing, the veteran has not 
provided any indication of the existence of additional 
evidence that would make this claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this regard, the Board notes that 
while the veteran reported having seen a variety of doctors 
after his separation from service, the record indicates that 
all attempts to obtain these medical records were 
unsuccessful.  Either the doctor could not be located, or the 
veteran was informed that records were not kept for that 
length of time.  As for the veteran's receipt of Social 
Security Administration (SSA) benefits, the record indicates 
that these are retirement benefits.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  



ORDER

Entitlement to service connection for a back disorder, to 
include the cervical spine and degenerative disc disease of 
the lumbar spine, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

